DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 12/20/2021, is being examined under the first inventor to file provisions of the AIA .
                                           Response to Amendment
Amendment received on 11/09/2022 is acknowledged and entered. Claims 2-5, 7, 11-12, 14-17 and 19 have been previously canceled. Claim 24 and 25 have been amended. Claims 1, 6, 8-10, 13, 18 and 20-25 are currently pending in the application. 
                      Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2022 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
                     Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites (emphasis added):
“The rider satisfaction system of claim 23 wherein the audio or video information regarding a point of interest along the route is adapted to account for visibility of the point of interest to the rider based on: a location of the rider in the vehicle; the location, speed, and direction of the vehicle; a likelihood of encountering visually obscuring traffic or objects along the route; and visibility-related weather conditions.”
Claim 25 recites:
“The rider satisfaction system of claim 24 wherein the route of the vehicle includes a traffic lane selected to increase visibility of the point of interest.” 
However, the Specification does not provide support for the recited limitations. Amended claims which introduce new elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). The concept of providing information which is adapted to account for visibility of the point of interest to the rider based on said criteria is not described in the Specification. Similarly, there is no discussion of selecting a traffic lane to increase visibility of the point of interest. 
When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) (emphasis added). The Examiner notes that said limitations are obvious or well known to one skilled in the art. However, the lack of support is not cured simply because one skilled in the art could have arrived at the claimed invention or found it obvious to modify the system in such a manner. If it would be possible, anything could be added to the claims without violating the written description requirement. No limitations from the Specification have been read into the claim for the purposes of determining support under § 112. “What may or may not be obvious is not the test.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 8-10, 13, 18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (US 2016/0104486 A1).
Claim 1. Penilla et al. (Penilla) discloses a rider satisfaction system for optimizing rider satisfaction, the rider satisfaction system comprising:
an electronic commerce interface deployed for access by a rider in a vehicle; Figs. 3-4; [0067]; [0088]
wherein the vehicle is a self-driving vehicle, wherein the vehicle is operating in a self-driving vehicle state [0033]; [0042]; [0043]; [0331]; [0363] (the vehicle system can be set by the user to function with varying levels of autonomy), and the electronic commerce interface provides in-vehicle-relevant content that is based on an identity of the rider, a route of the vehicle, a rider mood, and traffic conditions; [0135]; [0136]; [0162]; [0165]; [0166]; [0261]; [0285] (profile with settings)
a rider interaction circuit that captures rider interactions with the deployed interface; wherein the rider interactions with the deployed interface are responsive to the in-vehicle-relevant content presented in the deployed interface (capturing the riders interactions with presented by the system content; and asking the riders questions and receive their answers) [0092]; [0162]; [0251]; [0285]; [0286]
wherein the artificial intelligence system includes:
a neural network trained to classify a rider state based on analysis of the rider interactions with the deployed interface to detect a detected rider state through recognition of aspects of the captured rider interactions that correlate to the detected rider state; [0050]; [0051]; [0103]; [0134]; [0136]; [0137]; [0151], and
a neural network that optimizes, for achieving a favorable state of the rider, an operational parameter of the vehicle in response to the detected rider state. [0034]; [0043]; learning [0071]; [0115]; [0122]; [0123]; learning engine; [0135]; [0136]; [0151]; [0162]; [0165]; [0331]; [0366]; [0367] - [0369].
	While Penilla discloses the use of learning techniques and neural networks [0034]; [0043]; [0071]; [0123]; [0366] - [0369], Penilla does not specifically teach that said neural networks include a first and a second networks.
	However, Penilla’s system would perform the same functions as the now claimed invention regardless of how said neural networks are identified, e.g. a first and/or a second one. Thus, without affecting the functioning of the Lewis’ system, it appears to be an obvious matter of design choice to identify any number of neural networks in any convenient way, including a first and a second network. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Penilla to include that said neural networks include a first and a second network, for the benefit of convenience in discussing functions being performed by the system. “Design choice applies when old elements in the prior art perform the same function as the now claimed structures”. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). “Relevant issue for design choice is whether the alleged differences between the claimed invention and the prior art "result in a difference in function or give unexpected results"” (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

Claim 13. An artificial intelligence system for improving rider satisfaction, comprising:
a neural network trained to classify rider states based on analysis of rider interactions with an in-vehicle electronic commerce interface deployed via a smart phone for access by a rider in a vehicle [0171]; [0172], wherein the vehicle is a self-driving vehicle, wherein the vehicle is operating in a self-driving vehicle state, [0033]; [0042]; [0043]; [0331]; [0363] (the vehicle system can be set by the user to function with varying levels of autonomy), wherein a rider interaction circuit is to capture rider interactions with the deployed interface to detect the rider mood through recognition of aspects of the rider interactions captured by the rider interaction circuit while the rider is occupying the vehicle that correlate to the rider mood [0148], wherein the rider interactions are responsive to content presented in the deployed interface (capturing the riders interactions with presented by the system content; and asking the riders questions and receive their answers) [0092]; [0162]; [0251]; [0285]; [0286], and the electronic commerce interface provides in-vehicle-relevant content that is based on an identity of the rider, a route of the vehicle, a rider mood, and traffic conditions; [0050]; [0051]; [0088]; [0103]; [0134]; [0136]; [0137]; [0148]; [0151], and
a neural network that optimizes, for achieving a favorable rider mood, an operational parameter of the vehicle in response to the detected rider mood; [0034]; [0043]; [0071]; [0115]; [0122]; [0123]; [0135]; [0136]; [0151]; [0162]; [0165]; [0331]; [0366]; [0367] - [0369]; wherein the operational parameter of the vehicle that is optimized affects: a route of the vehicle, a speed of the vehicle, an acceleration of the vehicle, a deceleration of the vehicle, and a proximity to other vehicles along the route. [0148]; [0088]; [0103]; [0106]; [0107]; [0115]; [0119]; [0122]; [0141] (most appropriate response for the mood, based on the user profile, identity, or actions)
	While Penilla discloses the use of learning techniques and neural networks [0034]; [0043]; [0071]; [0123]; [0366]-[0369], Penilla does not specifically teach that said neural networks include a first and a second networks.
	However, Penilla’s system would perform the same functions as the now claimed invention regardless of how said neural networks are identified, e.g. a first and/or a second one. Thus, without affecting the functioning of the Lewis’ system, it appears to be an obvious matter of design choice to identify any number of neural networks in any convenient way, including a first and a second network. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Penilla to include that said neural networks include a first and a second network, for the benefit of convenience in discussing functions being performed by the system. “Design choice applies when old elements in the prior art perform the same function as the now claimed structures”. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). “Relevant issue for design choice is whether the alleged differences between the claimed invention and the prior art "result in a difference in function or give unexpected results"” (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

Claims 6 and 18. The rider satisfaction system of claim 1 wherein the electronic commerce interface is self-adaptive and responsive to at least one of an identity of the rider, the route of the vehicle, the rider mood, rider behavior, vehicle configuration, or the vehicle state. [0115]; (distracted driving) [0122]; [0162]; (user ID) [0165]

Claims 8 and 20. The rider satisfaction system of claim 1 wherein the electronic commerce interface executes a user interaction workflow adapted for use by a rider in a vehicle. [0239]; [0255]; [0278]

Claims 9 and 21. The rider satisfaction system of claim 1 wherein the electronic commerce interface provides one or more results of a search query that are adapted for presentation in a vehicle. [0215]; [0221]; [0239]; [0242]

Claim 10. The rider satisfaction system of claim 1 wherein the search query results adapted for presentation in a vehicle are presented in the electronic commerce interface along with advertising adapted for presentation in a vehicle. [0215]; [0221]; [0239]; [0242]; [0278]

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Blau (US 2019/0225232 A1). (IDS of 04/02/2022: “4”)

Claim 24. Penilla does not explicitly teach wherein audio or video information regarding a point of interest along the route is adapted to account for visibility of the point of interest to the rider based on: a location of the rider in the vehicle; the location, speed, and direction of the vehicle; a likelihood of encountering visually obscuring traffic or objects along the route; and visibility-related weather conditions, which is suggested in Blau. [0023]; [0046]; [0047]; [0048]; [0088]; [0139]; [0140]; [0141]
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Penilla to include the recited limitations, as suggested in Blau, for the benefit of effectively determining vehicle states and the states of occupants inside the vehicle, thereby improving the experience of traveling inside the vehicle, as specifically stated in Blau. [0003]

Claim 25. Penilla does not explicitly teach wherein the route of the vehicle includes a traffic lane selected to increase visibility of the point of interest which is suggested in Blau [0023]; [0046]; [0047]; [0048]; [0088]; [0139]; [0140]; [0141]
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Penilla to include the recited limitations, as suggested in Blau, for the benefit of effectively determining vehicle states and the states of occupants inside the vehicle, thereby improving the experience of traveling inside the vehicle, as specifically stated in Blau. [0003]





Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive. 

Regarding claims 24 and 25, Applicant argues that content of audio and video is controlled based on the same parameters as route selection; that is, among other things, viewing or seeing points of interest. It is submitted that accounting for the visibility of a point of interest is inherently disclosed since viewing and seeing are necessarily dependent on visibility.
The Examiner respectfully disagrees with Applicant’s assertion. Generating a rout to arrive to the point of interest is not the same as “the audio or video information regarding a point of interest along the route is adapted to account for visibility of the point of interest to the rider based on: a location of the rider in the vehicle; the location, speed, and direction of the vehicle; a likelihood of encountering visually obscuring traffic or objects along the route; and visibility-related weather conditions”. The Specification does not explain how the visibility changes based on whether the rider sits on the front seat or on the back one, and how the content (e.g. audio) has to be changed based on the seating position. The Specification also does not explain how the visibility changes based on light or heavy rain or snow, and how the content has to be changed based on said weather condition. Similarly, there is no discussion of selecting a traffic lane (e.g. at the beginning of the trip) to increase visibility of the point of interest (e.g. at the end of the five hours drive). Thus, amended claims which introduce new elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). The concept of providing information which is adapted to account for visibility of the point of interest to the rider based on said criteria is not described in the Specification. 

	Applicant argues that Penilla fails to disclose: “an electronic commerce interface deployed via a smart phone for access by a rider in a vehicle, wherein the vehicle is a self-driving vehicle, wherein the vehicle is operating in a self-driving vehicle state”.
	In response the Examiner respectfully points out that Penilla discloses the smart phone feature at [0171]; [0172]. As per the self-driving limitation, Penilla discloses that the vehicle system can be set by the user to function with varying levels of autonomy,
thereby at least suggesting the recited limitation. [0033]; [0042]; [0043]; [0331]; [0363] 

	Applicant argues that Penilla fails to disclose: “a rider interaction circuit that captures rider interactions with the deployed interface, wherein the rider interactions with the deployed interface are responsive to the in-vehicle-relevant content
presented in the deployed interface.”
	In response it is respectfully noted that Penilla’s system is configured to capture the rider’s interaction with the presented by the system content; and configured to ask the rider questions and receive his/her answers [0092]; [0162]; [0251]; [0285]; [0286]




Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/27/2022